Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/10/2022 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Invention I, Species II, fig 19, claims 1-8, 17-20 in the reply filed on 9/3/2021 is acknowledged.
However claims 6-8 are further withdrawn since they are drawn to non-elected Species III-VI.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/10/2018.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 18 recites ‘a display screen’, while claim 1 already provides antecedent basis for a display screen. One of ordinary skill in the art would be confused whether the same display screen is intended or if another display screen is intended.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Varela (US 20060164799 A1, hereinafter Varela)
1. Varela teaches an electronic device, comprising:
a body (100, fig 1), comprising a rear cover (110, fig 6), a middle frame (102, figs 1, 2) connected to the rear cover, and
a display screen (104, fig 2) connected to the middle frame and opposite to the rear cover (fig 2), wherein the rear cover, the middle frame, and the display screen cooperatively defines a receiving cavity (142, fig 1); 
a functional assembly (134, 136, fig 3), rotatably connected to the body and configured to rotate in a first direction and a second direction (fig 3) from an inside of the receiving cavity to an outside of the receiving cavity (figs 2-4);
a rotation shaft (138, 140, fig 3) fixed on one of the functional assembly and the body (fig 3), wherein the functional assembly is rotatably connected to the body via the rotation shaft (fig 3), and the rotational axis is an axle center of the rotation shaft (fig 3); and
a sliding mechanism (145, 147, 149, 151, fig 3), arranged on the functional assembly and the rear cover, 
wherein a rotational axis (axis of 140, 138, fig 3) of the functional assembly extends along a thickness direction of the electronic device, wherein the thickness direction is a direction perpendicular to the rear cover (figs 2-4), wherein the rotational axis is an axle center of the rotation shaft (fig 3), wherein the functional assembly slides along the sliding mechanism to define an arc-shaped trajectory (fig 3), wherein a center of the arc-shaped trajectory lies on the axle center of the rotation shaft (fig 3), and wherein the rear cover and the display screen are both parallel to a rotational plane of the functional assembly (figs 2-4).

2. Varela teaches the electronic device according to claim 1, wherein one of the first and the second directions is a clockwise direction (fig 3), and the other one is an anti-clockwise direction (fig 3).

3. Varela teaches the electronic device according to claim 2, wherein the rotational axis about which the functional assembly rotates in the first direction is the same as that about which the functional assembly rotates in the second direction (fig 3).

17. Varela teaches the electronic device according to claim 1, wherein the body comprises a frame (front frame of 102, fig 1) with four side frames (top, right, front, rear) connected with each other in an end-to-end manner (fig 1); and 
when the functional assembly rotates in the first direction and the second direction from an inside to an outside of the receiving cavity (fig 3), 
the functional assembly protrudes from a same side frame (bottom side frame, figs 1-3); or 
the functional assembly protrudes from two adjacent side frames (bottom and sides, figs 1, 2) respectively; or 
the functional assembly protrudes from two opposite side frames (left, right, figs 1, 2) respectively.

18. Varela teaches the electronic device according to claim 1, wherein the body comprises: 
a shell (shell of 102, fig 1), defining the receiving cavity (area which 134, 136 fits into); and 
a display screen (104), arranged on the shell; and 
the functional assembly comprises: 
a swinging member (134, fig 2), rotatably connected to the shell; 
a first functional component (150, fig 2), arranged on the swinging member; and 
a second functional component (152, fig 2), arranged on the swinging member, and spaced apart from the first functional component (fig 2).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Varela in view of Utz (US 20060125796 A1, hereinafter Utz)
19. Varela teaches an electronic device, comprising: 
a shell (100, fig 1), comprising a rear cover (110, fig 6) and a middle frame (102, figs 1, 2) connected to the rear cover; 
a display screen (104, fig 2), connected to the middle frame and disposed opposite to the rear cover (fig 2), wherein the display screen, the middle frame, and the rear cover cooperatively defines a receiving cavity (142, fig 1), and wherein the display screen is configured to receive an input signal ([0027] recites ‘a touch-screen to provide additional user interface flexibility’); 
a functional assembly (134, 136, fig 3), received within the receiving cavity and configured to rotate in a first direction and a second direction (fig 3) with respect to the shell to an outside of the shell (fig 2) 
a rotation shaft (138, 140, fig 3), fixed on one of the functional assembly and the shell (fig 3), wherein the functional assembly is rotatably connected to the shell via the rotation shaft (fig 3); and 
a sliding mechanism (145, 147, 149, 151, fig 3), arranged on the functional assembly and the rear cover; 
wherein a rotational axis (fig 3) of the functional assembly extends along a thickness direction of the electronic device, wherein the thickness direction is a direction perpendicular to the rear cover (figs 2-4), wherein the rotational axis is an axle center of the rotation shaft (fig 3), wherein the functional assembly slides along the sliding mechanism to define an arc-shaped trajectory (fig 3), wherein a center of the arc-shaped trajectory lies on the axle center of the rotation shaft (fig 3), and wherein the rear cover and the display screen are both parallel to a rotational plane of the functional assembly (figs 2-4).

However Varela fails to specifically teach that the functional module is configured to rotate with respect to the shell in response to the input signal.
Utz teaches a functional module is configured to move with respect to the shell in response to an input signal (signal from lid switch that causes motor to rotate, paragraph 043)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a motor and input signal as taught by Utz into the device of Varela. The ordinary artisan would have been motivated to modify Varela in the above manner for the purpose of having simpler operation for the user.

20. Varela teaches an electronic device, comprising: 
a body portion (100, fig 1), comprising a rear cover (110, fig 6), a middle frame (102, figs 1, 2) connected to the rear cover, and a display screen (104, fig 2) connected to the middle frame and opposite to the rear cover (fig 2); 
a functional assembly (134, 136, fig 3), rotatably connected to the body portion; 
a driving mechanism ([0028] recites ‘biasing means, such as small coil springs or power springs (not shown for purposes of clarity) around pins 138 and 140 that bias keyboard portions 134 and 136 with respect to device body 102 can be included to provide a pivoting force to aid extending or, alternatively, retracting keyboard portions 134 and 136’), configured to drive the functional assembly to rotate, such that the functional assembly rotates in a first direction and a second direction from a position inside the body portion to a position out of the body portion, or rotates in the second direction and the first direction from the position out of the body portion to the position inside the body portion ([0028 recites ‘to provide a pivoting force to aid extending or, alternatively, retracting keyboard portions 134 and 136’);  

a rotation shaft (138, 140, fig 3), fixed on one of the functional assembly and the body portion (fig 3), wherein the functional assembly is rotatably connected to the body portion via the rotation shaft (fig 3); and 
a sliding mechanism (145, 147, 149, 151, fig 3), arranged on the functional assembly and the rear cover; 
wherein a rotational axis (axis of 140, 138, fig 3) of the functional assembly extends along a thickness direction of the electronic device, wherein the thickness direction is a direction perpendicular to the rear cover (figs 2-4), wherein the rotational axis is an axle center of the rotation shaft (fig 3), wherein the functional assembly slides along the sliding mechanism to define an arc-shaped trajectory (fig 3), wherein a center of the arc-shaped trajectory lies on the axle center of the rotation shaft (fig 3), and wherein the rear cover and the display screen are both parallel to a rotational plane of the functional assembly (figs 2-4).

However Varela fails to specifically teach a processor, configured to receive a control instruction to control the driving mechanism to drive the functional assembly to rotate;

Utz teaches a processor (control device of [0043]), configured to receive a control instruction to control the driving mechanism (motor 504) to drive the functional assembly to rotate (paragraph 0043);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a processor and motor as taught by Utz into the device of Varela. The ordinary artisan would have been motivated to modify Varela in the above manner for the purpose of having simpler operation for the user.

Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/10/2022 have been fully considered but they are made moot by the new rejections as shown above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841 
                                                                                                                                                                                          /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841